Citation Nr: 0804361	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1984 to June 1988.  The veteran also served in the 
Army Reserves with verified periods of active duty that 
included from June 2000 to September 2000 and from 
February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2006, the veteran presented personal testimony during 
a personal hearing before a decision review officer (DRO) at 
the RO.  A transcript of the hearing is of record.  The 
veteran failed, without apparent cause, to appear for a 
scheduled hearing before a member of the Board of Veteran's 
Appeals in January 2008.  Therefore, his request for a 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
hypertension is not a result of any established event, 
injury, or disease during active service.

3.  The evidence of record demonstrates the veteran's 
hypertension has not been secondarily caused by or aggravated 
by any service-connected condition.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2004 and March 2006.  Those 
letters notified the veteran of VA's duties in obtaining 
information to assist in completing his claim, identified his 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  An enclosure 
explained what the evidence needed to show in order to grant 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
Thereafter, the claim was readjudicated in a May 2007 
supplemental statement of the case.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with this claim would not 
cause any prejudice to the appellant.



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, service treatment records for the veteran's 
first period of service included no elevated blood pressure 
readings.  The separation physical examination from his first 
period of active duty, dated in June 1988, recorded a blood 
pressure reading of 108/72.  During a period of reserve duty 
in July 1990, his blood pressure was recorded as 110/72, and 
a subsequent entry four days later revealed a reading of 
116/78.  A March 1992 quadrennial examination for reserve 
duty indicated that the veteran's blood pressure as blood 
pressure was 118/80.  The veteran remarked in his March 1992 
Report of Medical History (RMH) that he had never had high 
blood pressure.
A reserve service medical exam report from May 2002 revealed 
three blood pressure readings of 152/96, 138/90, and 128/92.  
The examiner noted that the veteran's increased blood 
pressure was first noted that day.  He also observed that the 
veteran was not taking blood pressure medication, and he 
stated that the veteran's increased blood pressure had not 
been evaluated.  In a July 2002 memorandum to the veteran's 
unit commander, it was noted that the veteran had abnormal 
blood pressure.  During this time, the veteran was not on 
active duty

In his February 2003 RMH on resumption of active duty, the 
veteran indicated that he had a history of high blood 
pressure.  A service treatment record from March 2003 stated 
that the veteran had recently been diagnosed with 
hypertension and had no previous treatment.  It was observed 
that an elevated blood pressure reading was first noted in 
December 2002.  His current blood pressure was noted to be 
143/98, and medication was prescribed.  A follow-up record 
from June 2003 revealed that the veteran's blood pressure was 
129/72.  In his December 2003 RMH, the veteran indicated that 
he had never had high blood pressure.  It should be noted 
that during that period of service, approximately 16 blood 
pressure readings were recorded.  Of those readings, only two 
were elevated, 143/98 (March 2003), and 140/90 (October 
2003).

During a general VA examination in February 2004, the 
examiner noted that that veteran was diagnosed with 
hypertension in 2001.  Three blood pressure readings were 
recorded, and all were 140/90.  On VA examination in 
April 2005, the veteran stated that his high blood pressure 
was discovered in 2003.  He said that he did not have any 
symptoms of hypertension then or at the present time.  The 
examiner noted that the prescribed medication never needed to 
be changed and there was no evidence of any side effects.  
Blood pressure readings were observed to be 132/84, 130/82, 
and 128/86.  The examiner provided a diagnosis of essential 
hypertension diagnosed about two years previously.

During his personal hearing before a DRO in May 2006, the 
veteran stated that he was first diagnosed with hypertension 
in 1991.  He indicated that he had been taking medication 
since it was first diagnosed.  He said that when the doctor 
told him he had high blood pressure, he wasn't allowed to 
leave the office until his blood pressure readings lowered.  
He emphasized that he was already taking blood pressure 
medication when he was seen by service doctors in 2003.

Analysis

Based upon the evidence of record, the Board finds the 
veteran's hypertension was not incurred as a result of an 
established event, injury, or disease during active service.  
According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2007).  According to the service 
treatment records, the first documented blood pressure 
readings that met the VA schedular definition of hypertension 
were recorded in May 2002.  In July 2002 service medical 
personnel informed the veteran's reserve unit commander that 
the veteran had abnormal blood pressure.  Additionally, the 
February 2004 VA examiner noted that the veteran was first 
diagnosed with hypertension in 2001.  The Board finds the 
service treatment records and February 2004 VA examination 
report to be persuasive evidence indicating that the 
veteran's high blood pressure developed between his last two 
periods of active service.  Both military and VA examiners 
had access to his entire military medical record and 
performed thorough examinations of the veteran.

The Board also finds the service treatment records and 
April 2005 VA exam to be persuasive regarding the lack of 
aggravation above and beyond the normal progression of 
hypertension during the veteran's last period of active 
service.  A service treatment record from March 2003 
indicated that the veteran was placed on blood pressure 
medication when he resumed active duty, and a June 2003 
treatment record showed that his blood pressure readings had 
fallen to 129/72.  Additionally, the April 2005 VA examiner 
reported that the veteran needed no change in his medication 
since it was first prescribed in 2003.  Thus, the Board finds 
that the veteran's hypertension was not aggravated during his 
final period of active service.

The Board observes that the April 2005 VA examiner noted that 
the veteran's hypertension was diagnosed in 2003.  However, 
it appears that the examiner made that determination based on 
the veteran's verbal recitation of his medical history.  The 
examiner did not discuss the notations of high blood pressure 
in the 2002 service treatment records, and the examiner did 
not acknowledge the February 2004 VA exam which indicated 
that the veteran was first diagnosed with hypertension in 
2001.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)  Thus, while the April 2005 
VA exam provides competent medical evidence regarding the 
veteran's current symptoms, it does not provide a competent 
medical opinion regarding the etiology of the veteran's 
hypertension as the examiner relied on the veteran's 
unsubstantiated account of his medical history.

The Board also notes that the veteran stated in his May 2006 
hearing that he was first diagnosed with hypertension in 1991 
and had been taking medication since that time.  However, the 
Board also observes that a March 1992 regular service exam 
indicated that the veteran's blood pressure as blood pressure 
was 118/80.  The veteran also remarked in his March 1992 RMH 
that he had never had high blood pressure.  May 2002 and 
March 2003 service treatment reports stated that the veteran 
had not previously been prescribed medication for high blood 
pressure.  The Board also notes that the although the veteran 
stated that he had a history of high blood pressure in his 
February 2003 RMH on resumption of active duty, he indicated 
in his December 2003 RMH that he had never had high blood 
pressure.  Additionally, the veteran stated in his April 2005 
VA examination that he was first diagnosed with hypertension 
in 2003.  The Board finds the veteran's statements regarding 
the origins of his hypertension to be less persuasive due to 
their inconsistent nature and lack of support from the 
medical evidence of record.

According to the evidence of record, the initial diagnosis of 
high blood pressure was provided in 2002, prior to the 
veteran's return to active duty in 2003.  The evidence of 
record does not show aggravation of the veteran's 
hypertension during his time on active duty in 2003.  The 
veteran's current hypertension is well documented, but there 
is no medical evidence that connects the veteran's currently 
diagnosed hypertension with any incident, event, disease, or 
aggravation that occurred during his active duty service.  
Based upon the evidence of record, the Board finds the 
veteran's present hypertension was not incurred as a result 
of an established event, injury, or disease during active 
service.  Without medical evidence establishing an etiology 
between events in service and the present diagnosis of 
hypertension, service connection for hypertension cannot be 
granted.

While the veteran may believe his hypertension was incurred 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


